WINSLOW, J. My views in this case are, in brief, as follows: The right of a surviving partner to dispose of the partnership real estate, so far as necessary to pay partnership debts and close its affairs, is undoubted. In this case the answer shows, to my mind, no such state of facts, but rather a conveyance to a corporation, composed of the surviving partner and the widow of the deceased partner, for the purpose of continuing the old business under a change of name, with the entire assets of the old firm. I think the surviving partner, as such, had no right to make such a conveyance, and that the corporation, having notice of the purpose, acquired no title to the real estate in question thereby. However, the majority of the court were of opinion, as I understand it, that the equitable defense stated in the answer (as prescribed by sec. 3078, S.  B. Ann. Stats.), while insufficient in this action to be the basis of *Page 563 
affirmative relief, especially in the absence of essential parties, is still sufficient to defeat this action of ejectment, leaving the parties to litigate their equitable rights in an appropriate action in equity, when all the necessary parties may be brought before the court. Under this view of the law it seems clear to my mind that the proper judgment is that of affirmance.
  A motion for a rehearing was denied March 16, 1894.
 *Page 321